Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	In the amendment filed 02/16/2021, the following has occurred: claims 1 and 6 have been amended and claim 16 has been canceled.  Now, claims 1-15 remain pending.
2.	The previous rejections under 35 U.S.C. 112, second paragraph are withdrawn based on the amendments to the claims.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,121,558 in view of Kehr, US Patent Application Publication No. 2003/0036683.
7.	Claims 1-15 of the ‘558 application recite all of the limitations of the claims of the instant application with the exception of some of the communications/information being specified as “electronic” and with the exception of “continuously monitoring” and “real-time” processing of electronic data.  As set forth in the rejections below, Kehr teaches various means of electronic communication of electronic data as well as “continuously monitoring” and “real-time” processing of electronic data (see citations is 103 rejections set forth below).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these limitations to the claims of the instant application with the motivation of more effectively managing patient healthcare-related monitoring (see paragraph 0070 of Kehr).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	Claim 1 recites the limitations “f) the computer system configured for continuously monitoring and receiving electronic data…and processing the data in real-time and without the benefit of the deemed relevant healthcare providers…”  The specification describes a computer system that receives electronic data and processes the electronic data (see page 6, line 7 – page 8, line 4).  However, there is no mention of continuous monitoring of electronic data or real-time processing of the data without the benefit of the deemed relevant healthcare providers.  Therefore, these limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
11.	Claims 2-15 are rejected based on their dependencies on claim 1.


Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
14.	The claim(s) recite(s) a) receiving information for registering a plurality of healthcare providers; b) receiving information for registering a human subject, recording for that subject information at least: i. the identity of the subject; and ii. the subject's current physical condition; c) allocating a unique identifier to the human subject and associating such identifier against at least some of the healthcare providers wherein said some of the healthcare providers are deemed relevant to the human subject; d) generating a personalized healthcare plan for the subject based on at least the information i and ii, and recording the healthcare plan against the unique identifier for the subject, the healthcare plan comprising data indicating steps that need to be taken by the subject and by at least one of the deemed relevant healthcare providers in order to achieve compliance with the care plan; e) distributing the healthcare plan to at least one of the deemed relevant healthcare providers for input into the healthcare plan and approval of the healthcare plan and making the healthcare plan, when approved, viewable by at least one of the deemed relevant healthcare providers; f) monitoring and receiving data associated with at least one of the deemed relevant healthcare providers and/or the human subject, and processing the data without the benefit of the deemed relevant healthcare providers, such processing sufficient to identify an event - i) whether the human subject is compliant with the healthcare plan; and ii) whether at least one physical condition of the human subject complies with one or more recorded rule(s); g) generating and at least initiating a message; h) transmitting to the subject and/or at least one of the deemed relevant healthcare providers, such message comprising;NAI-1505183134vlAttorney Reference: 014531-0002-999Preliminary Amendment dated October 22, 2018 Page 4i) a 
15.	These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “electronic information,” “a computer system,” “computer recorded data,” “electronic means,” and various instances of “electronic” information/data to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions, by interactions between humans, or in the mind of a user. For example, but for the recitation of “computer system,” and “electronic information,” registering healthcare providers and a human subject and allocating a unique identifier to the subject associated with some of the healthcare providers could be accomplished through manual record keeping techniques performed in a hospital.  Generating a healthcare plan could then be accomplished by a healthcare provider using a subject’s condition to assign a treatment plan with tasks to be performed by the patient and by a healthcare provider. The healthcare plan could then be manually provided to a healthcare provider for approval.  A healthcare provider of the subject could then use manually collected patient information to determine whether the subject and/or their condition is compliant.  Finally, information related to the compliance, such as an appointment reminder, could be provided to the subject or a healthcare provider.
16.	Claims 2-15 further expand on the healthcare plan creating and modification, information for defining subject goals, defining authorized users, providing a subject profile, and reporting.  These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components for similar reasons as set forth above.

18.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21.	Claim 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vonk, US Patent Application Publication No. 2006/0235280 in view of Kehr, US Patent Application Publication No. 2003/0036683.
22.	As per claim 1, Vonk teaches a computer implemented care process comprising: a) receiving electronic information for registering a plurality of healthcare providers in a computer system (see paragraphs 0086-0093; providers are registered in the system by having access to physician extenders); b) receiving electronic information for registering a human subject in the computer system, the system recording for that subject information at least: i. the identity of the subject (see paragraph 0133); and ii. the subject's current physical condition (see paragraph 0133); c) the computer system allocating a unique identifier to the human subject and associating such identifier against at least some of the healthcare providers where said some of the healthcare providers are deemed relevant to the human subject (see paragraph 0207; patient number uniquely identifies patient; paragraph 0169; patient can be assigned to a specific physician); d) the computer system generating an electronic personalized healthcare plan for the subject based on at least the information i and ii, and electronically recording the healthcare plan against the unique identifier for the subject, the healthcare plan comprising computer recorded data indicating steps that need to be taken by the subject and by at least one of the deemed relevant healthcare providers in order to achieve compliance with the care plan (see paragraphs 0142-0144; rules are applied to patient data to generate treatment plan including steps to be taken by providers (e.g. prescriptions) and by the patient (e.g. follow-up visit)); e) the computer system automatically distributing via electronic means the healthcare plan to at least one of the deemed relevant healthcare providers for input into the healthcare plan and approval of the healthcare plan and making the healthcare plan, when approved, viewable by at least one of the deemed relevant healthcare providers (see paragraph 0146; provider is provided with plan with recommendations which the provider accepts or rejects); f) the computer system configured for receiving electronic data at least some of which has been transmitted from a remote system or a remote device associated with at least one of the deemed relevant healthcare providers and/or the human subject (see paragraph 0105; remote patient monitoring device transmits patient data that is recorded in the patient’s medical record), and processing the data, such processing sufficient to identify an event - i) whether the human subject is compliant with the healthcare plan; and ii) whether at least one physical condition of the human subject complies with one or more recorded rule(s) of the computer system (see paragraph 0105; monitored patient data such as weight can be processed to see if it exceeds a threshold; since the patient is being treated according to a healthcare plan, this represents both a determination of compliance with the healthcare plan and compliance with one or more recorded rules); g) the computer system generating and at least initiating an electronic message; h) the computer system transmitting to the subject and/or at least one of the deemed relevant healthcare providers, such electronic message comprising;NAI-1505183134vlAttorney Reference: 014531-0002-999Preliminary Amendment dated October 22, 2018 Page 4i) a reminder as to an upcoming or missed action necessary for compliance with the subject's care plan; and/or ii) a report indicative of whether at least one physical condition of the subject complies with a recorded rule of the computer system; and/or iii) whether a specified action is advisable for the benefit of the subject (see paragraph 0105; provider is notified via an alert if a physical condition (e.g. weight) of the patient complies with a recorded rule (i.e. exceeds a threshold).
23.	Vonk does not explicitly teach the electronic data is “continuously monitored” by the computer system and that the data is processed “in real-time and without the benefit of the deemed relevant healthcare provider.”  Kehr teaches a computer system configured for continuously monitoring electronic data associated with a human subject (see paragraph 0071; central monitoring device receives data from medical monitoring devices on a continuous basis) and processing the data in real-time and without the benefit of a deemed relevant healthcare provider (see paragraph 0088; real-time analysis of patient monitoring independent of healthcare providers).  It would have been obvious to one of ordinary skill in the art at the time of the invention to supplement the data collection and analysis of Vonk with the continuous, real-time data collection and analysis of Kehr with the motivation of more effectively managing patient healthcare-related monitoring (see paragraph 0070 of Kehr).
24.	As per claim 2, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the healthcare plan comprises information defining goals, actions and/or events deemed appropriate for the benefit of the subject (see paragraph 0144).
25.	As per claim 3, Vonk teaches the process of claim 1 as described above.  Vonk further teaches step d) incorporates or is preceded by receiving base information in the computer system wherein such base information is indicative of a need and/or a goal of the subject (see paragraph 0137).
26.	As per claim 4, Vonk teaches the process of claim 3 as described above.  Vonk further teaches the base information is received by the computer system electronically (see paragraph 0137).
27.	As per claim 5, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the healthcare plan is electronically generated by the computer system based on a set of rules recorded for the system, and if applicable utilizing the base information (see paragraphs 0145-0146).
28.	As per claim 6, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the computer system has a facility for allowing manual or automatic modification of the healthcare plan by the subject and/or by at least one authorized party (see paragraph 0146; provider can reject recommendations within the plan).
29.	As per claim 7, Vonk teaches the process of claim 6 as described above.  Vonk further teaches the at least one authorized party is one of the healthcare providers which has authorized by the computer system to participate in the healthcare plan for the benefit of the subject (see paragraphs 0086-0090).
30.	As per claim 8, Vonk teaches the process of claim 7 as described above.  Vonk further teaches there are numerous of the healthcare providers authorized by the system to participate in the healthcare plan for the benefit of the subject (see paragraphs 0086-0090).
31.	As per claim 9, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the computer system enables the subject and/or at least one of the healthcare providers to access, via the internet, virtual private network or other local area NAI-1505183134vlAttorney Reference: 014531-0002-999Preliminary Amendment dated October 22, 2018Page 5network (see paragraph 0047), a profile which has been generated and recorded by the computer system for the subject, such profile providing information as to progress and/or history and/or current condition of the subject in relation to the healthcare plan (see paragraph 0204).
32.	As per claim 10, Vonk teaches the process of claim 9 as described above.  Vonk further teaches the subject's profile is password protected (see paragraph 0212).
33.	As per claim 11, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the message referred to at step g) is delivered to the subject and/or to the at least one of the healthcare providers by way of email, SMS, the internet, or a mobile message service (see paragraph 0195; as explained above, this can be accessed through the internet).
34.	As per claim 12, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the electronic data referred to at step f) is received from one or more affiliate computer systems remote from the computer system referred to at step a) and wherein the affiliate computer system(s) is/are associated with one or more of the healthcare providers (see paragraph 0084).
35.	As per claim 13, Vonk teaches the process of claim 1 as described above.  Vonk further teaches information or data passed to and from the computer system referred to at step a) is transmitted via a secure connection in each case (see paragraph 0075).
36.	As per claim 14, Vonk teaches the process of claim 1 as described above.  Vonk further teaches at step f) the computer system referred to at step a) generates and at least initiates the sending of a report providing statistical or population based information on the performance of a plurality of subjects and/or their care providers in terms of compliance with subject healthcare plans and benefits attained through those healthcare plans (see paragraph 0077).
37.	As per claim 15, Vonk teaches the process of claim 1 as described above.  Vonk further teaches at least one of the healthcare providers comprises a physician (see paragraph 0115).

Response to Arguments
38.	In the remarks filed 02/16/2021, Applicant argues that the Double Patenting, 112, 101, and 102 rejections are overcome by the amendments to the claims.  In response to Applicant’s arguments, the examiner agrees that the amendments overcome the prior Double Patenting, 112, and 102 rejections.  However, new non-statutory Double Patenting and 103 rejections have been applied above.  Additionally, the 101 rejections have been updated to address the newly added claim language.

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
40.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
42.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
43.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
44.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626